UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (96.5%) (a) Shares Value Aerospace and defense (0.2%) Kratos Defense & Security Solutions, Inc. (NON) 8,378 $57,724 Airlines (0.4%) Alaska Air Group, Inc. 1,555 102,412 Auto components (1.5%) American Axle & Manufacturing Holdings, Inc. (NON) 3,004 51,729 Cooper-Standard Holding, Inc. (NON) 1,148 113,422 Goodyear Tire & Rubber Co. (The) 3,650 117,895 Stoneridge, Inc. (NON) 6,529 120,134 Banks (8.7%) Banco Latinoamericano de Comercio Exterior SA Class E (Panama) 1,906 53,711 Cardinal Financial Corp. 2,924 76,287 Chemical Financial Corp. 2,043 90,158 Customers Bancorp, Inc. (NON) 3,742 94,149 East West Bancorp, Inc. 5,785 212,367 FCB Financial Holdings, Inc. Class A (NON) 3,473 133,467 First BanCorp. (Puerto Rico) (NON) 23,833 123,932 First Community Bancshares, Inc. 2,703 67,034 Flushing Financial Corp. 3,145 74,599 Franklin Financial Network, Inc. (NON) 2,991 111,863 Great Southern Bancorp, Inc. 2,325 94,628 Hanmi Financial Corp. 5,389 141,946 Hope Bancorp, Inc 7,496 130,206 Horizon Bancorp 1,824 53,589 MainSource Financial Group, Inc. 3,310 82,585 OFG Bancorp (Puerto Rico) 2,662 26,913 Pacific Premier Bancorp, Inc. (NON) 2,823 74,697 Peoples Bancorp, Inc. 2,444 60,098 Popular, Inc. (Puerto Rico) 4,783 182,806 TCF Financial Corp. 7,038 102,121 United Community Banks, Inc. 3,478 73,108 Western Alliance Bancorp (NON) 2,536 95,201 Zions Bancorporation 4,282 132,828 Biotechnology (5.2%) Acceleron Pharma, Inc. (NON) 660 23,885 Alder Biopharmaceuticals, Inc. (NON) 2,255 73,896 Alkermes PLC (NON) 1,255 59,023 Ardelyx, Inc. (NON) 3,459 44,759 ARIAD Pharmaceuticals, Inc. (NON) (S) 9,648 132,081 Axovant Sciences, Ltd. (Bermuda) (NON) 1,765 24,710 Biospecifics Technologies Corp. (NON) 1,296 59,188 Clovis Oncology, Inc. (NON) (S) 1,105 39,835 CytomX Therapeutics, Inc. (NON) 3,315 51,979 Dynavax Technologies Corp. (NON) (S) 4,236 44,436 Eagle Pharmaceuticals, Inc. (NON) (S) 600 42,000 Emergent BioSolutions, Inc. (NON) (S) 3,582 112,940 Exelixis, Inc. (NON) 3,120 39,905 FivePrime Therapeutics, Inc. (NON) 1,238 64,983 Halozyme Therapeutics, Inc. (NON) (S) 2,960 35,757 Ligand Pharmaceuticals, Inc. (NON) 644 65,727 Merrimack Pharmaceuticals, Inc. (NON) (S) 7,129 45,269 MiMedx Group, Inc. (NON) (S) 6,769 58,078 Neurocrine Biosciences, Inc. (NON) 1,017 51,501 Ophthotech Corp. (NON) 1,350 62,276 Prothena Corp. PLC (Ireland) (NON) (S) 1,547 92,774 Puma Biotechnology, Inc. (NON) 590 39,560 Sorrento Therapeutics, Inc. (NON) 3,380 26,161 Trevena, Inc. (NON) 3,705 25,009 Ultragenyx Pharmaceutical, Inc. (NON) 765 54,269 uniQure NV (Netherlands) (NON) 1,785 13,655 Building products (1.8%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 2,223 83,829 Continental Building Products, Inc. (NON) 4,206 88,284 NCI Building Systems, Inc. (NON) 4,485 65,436 Patrick Industries, Inc. (NON) 2,406 148,980 PGT, Inc. (NON) 8,986 95,881 Capital markets (1.0%) AllianceBernstein Holding LP 2,844 64,843 E*Trade Financial Corp. (NON) 3,371 98,164 Piper Jaffray Cos. (NON) 2,271 109,689 Chemicals (4.0%) American Vanguard Corp. 5,137 82,500 Cabot Corp. 2,012 105,449 Chase Corp. 1,258 86,953 Innophos Holdings, Inc. 390 15,222 Koppers Holdings, Inc. (NON) 3,349 107,771 Kraton Corp. (NON) 2,583 90,508 Minerals Technologies, Inc. 1,191 84,192 Orion Engineered Carbons SA (Luxembourg) 7,574 141,937 Trinseo SA 3,702 209,385 W.R. Grace & Co. 1,735 128,043 Commercial services and supplies (2.0%) ACCO Brands Corp. (NON) 11,348 109,395 Deluxe Corp. 2,900 193,778 Ennis, Inc. 4,230 71,276 Tetra Tech, Inc. 3,962 140,532 Communications equipment (2.2%) Applied Optoelectronics, Inc. (NON) (S) 2,387 53,015 Arista Networks, Inc. (NON) 635 54,026 Ciena Corp. (NON) 2,886 62,915 InterDigital, Inc./PA 1,964 155,549 Netscout Systems, Inc. (NON) 3,615 105,739 Plantronics, Inc. 1,407 73,108 ShoreTel, Inc. (NON) 8,324 66,592 Construction and engineering (2.8%) Argan, Inc. 2,488 147,265 Dycom Industries, Inc. (NON) 2,216 181,224 Granite Construction, Inc. 1,495 74,361 MasTec, Inc. (NON) 6,438 191,466 Quanta Services, Inc. (NON) 4,973 139,194 Construction materials (0.5%) Summit Materials, Inc. Class A (NON) 6,579 122,040 Consumer finance (1.3%) Encore Capital Group, Inc. (NON) (S) 2,324 52,244 Nelnet, Inc. Class A 3,289 132,777 OneMain Holdings, Inc. (NON) 5,415 167,594 Containers and packaging (0.4%) Owens-Illinois, Inc. (NON) 5,185 95,352 Diversified telecommunication services (1.5%) Cogent Communications Holdings, Inc. 1,974 72,663 Frontier Communications Corp. (S) 18,025 74,984 IDT Corp. Class B 2,626 45,272 Inteliquent, Inc. 8,214 132,574 Vonage Holdings Corp. (NON) 9,035 59,721 Electrical equipment (1.0%) AZZ, Inc. 1,220 79,629 EnerSys 879 60,818 Sensata Technologies Holding NV (NON) 2,929 113,587 Electronic equipment, instruments, and components (2.0%) Arrow Electronics, Inc. (NON) 3,409 218,072 Belden, Inc. 675 46,568 Littelfuse, Inc. 601 77,415 Plexus Corp. (NON) 1,983 92,765 SYNNEX Corp. 826 94,255 Energy equipment and services (0.3%) Oil States International, Inc. (NON) 2,769 87,417 Equity real estate investment trusts (REITs) (5.1%) Agree Realty Corp. 1,486 73,468 Ashford Hospitality Trust, Inc. 7,498 44,163 Brandywine Realty Trust 4,114 64,261 CBL & Associates Properties, Inc. 4,140 50,260 Chesapeake Lodging Trust 3,050 69,845 Communications Sales & Leasing, Inc. 5,213 163,740 Community Healthcare Trust, Inc. 2,990 65,541 Hersha Hospitality Trust 1,800 32,436 Investors Real Estate Trust (S) 5,845 34,778 Lexington Realty Trust 10,316 106,255 LTC Properties, Inc. 1,023 53,186 National Health Investors, Inc. 1,475 115,758 Omega Healthcare Investors, Inc. 2,632 93,304 One Liberty Properties, Inc. 2,132 51,509 Ramco-Gershenson Properties Trust 2,899 54,327 Select Income REIT 2,309 62,112 STAG Industrial, Inc. 3,180 77,942 Summit Hotel Properties, Inc. 7,752 102,016 Universal Health Realty Income Trust 476 29,998 Food and staples retail (0.4%) SpartanNash Co. 3,188 92,197 Food products (2.5%) B&G Foods, Inc. 1,715 84,344 Dean Foods Co. 4,994 81,902 John B. Sanfilippo & Son, Inc. 1,047 53,743 Nomad Foods, Ltd. (United Kingdom) (NON) 14,165 167,430 Omega Protein Corp. (NON) 5,266 123,066 Sanderson Farms, Inc. (S) 1,475 142,087 Gas utilities (0.5%) UGI Corp. 2,747 124,274 Health-care equipment and supplies (2.9%) Conmed Corp. 874 35,012 DexCom, Inc. (NON) 573 50,229 Globus Medical, Inc. Class A (NON) 2,533 57,170 Halyard Health, Inc. (NON) 1,549 53,688 ICU Medical, Inc. (NON) 1,451 183,377 Integer Holdings Corp. (NON) 2,833 61,448 Spectranetics Corp. (The) (NON) (S) 2,603 65,309 STERIS PLC (United Kingdom) 1,618 118,276 Zeltiq Aesthetics, Inc. (NON) (S) 3,082 120,876 Health-care providers and services (1.8%) Aceto Corp. 2,414 45,842 AmSurg Corp. (NON) 452 30,307 HealthSouth Corp. 1,828 74,162 Landauer, Inc. 1,824 81,132 Molina Healthcare, Inc. (NON) 920 53,654 PharMerica Corp. (NON) 4,311 121,010 Surgical Care Affiliates, Inc. (NON) 1,213 59,146 Health-care technology (0.4%) Veeva Systems, Inc. Class A (NON) (S) 2,375 98,040 Hotels, restaurants, and leisure (1.7%) Cheesecake Factory, Inc. (The) 3,070 153,684 Marriott Vacations Worldwide Corp. (S) 1,378 101,035 Penn National Gaming, Inc. (NON) 7,436 100,907 Sonic Corp. 3,605 94,379 Household durables (1.4%) CalAtlantic Group, Inc. 2,305 77,079 Century Communities, Inc. (NON) 2,625 56,464 Ethan Allen Interiors, Inc. 1,448 45,279 LGI Homes, Inc. (NON) (S) 5,200 191,568 Independent power and renewable electricity producers (0.2%) Dynegy, Inc. (NON) 4,895 60,649 Insurance (2.2%) American Equity Investment Life Holding Co. 8,855 156,999 Amtrust Financial Services, Inc. 2,636 70,724 Employers Holdings, Inc. 4,282 127,732 Federated National Holding Co. 4,455 83,264 Genworth Financial, Inc. Class A (NON) 6,481 32,146 HCI Group, Inc. 1,748 53,069 Heritage Insurance Holdings, Inc. 4,143 59,701 Internet and direct marketing retail (0.2%) FTD Cos., Inc. (NON) 2,880 59,242 Internet software and services (4.1%) Blucora, Inc. (NON) 6,825 76,440 Box, Inc. Class A (NON) (S) 5,285 83,292 Carbonite, Inc. (NON) 7,565 116,198 Cornerstone OnDemand, Inc. (NON) 1,777 81,653 IAC/InterActive Corp. 2,650 165,546 Instructure, Inc. (NON) 4,449 112,871 j2 Global, Inc. 1,792 119,365 New Relic, Inc. (NON) 1,540 59,013 Pandora Media, Inc. (NON) (S) 5,735 82,183 Shopify, Inc. Class A (Canada) (NON) 1,542 66,183 Stamps.com, Inc. (NON) (S) 644 60,864 XO Group, Inc. (NON) 2,070 40,013 IT Services (1.6%) CACI International, Inc. Class A (NON) 1,220 123,098 Cardtronics PLC Class A (United Kingdom) (NON) 1,730 77,158 CSG Systems International, Inc. 2,981 123,205 Perficient, Inc. (NON) 4,743 95,571 Leisure products (0.3%) MCBC Holdings, Inc. 2,962 33,767 Vista Outdoor, Inc. (NON) 1,201 47,872 Life sciences tools and services (1.3%) Albany Molecular Research, Inc. (NON) (S) 6,506 107,414 Cambrex Corp. (NON) 1,498 66,601 INC Research Holdings, Inc. Class A (NON) 1,464 65,265 VWR Corp. (NON) 3,279 92,992 Machinery (2.5%) Douglas Dynamics, Inc. 2,027 64,742 Greenbrier Cos., Inc. (The) 3,327 117,443 NN, Inc. 5,199 94,882 Standex International Corp. 970 90,084 Terex Corp. 2,689 68,327 Wabash National Corp. (NON) 3,969 56,519 Wabtec Corp. (S) 1,895 154,727 Marine (0.2%) Matson, Inc. 1,124 44,825 Media (0.4%) Regal Entertainment Group Class A (S) 4,256 92,568 Metals and mining (0.4%) Ternium SA ADR 4,860 95,402 Mortgage real estate investment trusts (REITs) (1.7%) Apollo Commercial Real Estate Finance, Inc. 4,244 69,474 ARMOUR Residential REIT, Inc. 850 19,159 Chimera Investment Corp. 6,253 99,735 Colony Capital, Inc. Class A 4,097 74,688 CYS Investments, Inc. 4,431 38,638 MFA Financial, Inc. 3,869 28,940 New Residential Investment Corp. 7,365 101,711 Multi-utilities (0.4%) Vectren Corp. 2,185 109,687 Oil, gas, and consumable fuels (1.9%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 13,204 132,040 Callon Petroleum Co. (NON) 6,293 98,800 Diamondback Energy, Inc. (NON) 706 68,157 Gulfport Energy Corp. (NON) 942 26,612 Northern Oil and Gas, Inc. (NON) (S) 12,129 32,506 Synergy Resources Corp. (NON) 18,875 130,804 Paper and forest products (0.8%) Domtar Corp. 2,741 101,773 KapStone Paper and Packaging Corp. 5,414 102,433 Pharmaceuticals (3.6%) Akorn, Inc. (NON) 1,373 37,428 ANI Pharmaceuticals, Inc. (NON) 994 65,952 Aralez Pharmaceuticals, Inc. (Canada) (NON) (S) 9,411 45,643 Cardiome Pharma Corp. (Canada) (NON) 5,201 16,331 Depomed, Inc. (NON) 1,876 46,881 Endo International PLC (NON) 3,764 75,845 Horizon Pharma PLC (NON) (S) 5,790 104,973 Impax Laboratories, Inc. (NON) 1,671 39,603 Jazz Pharmaceuticals PLC (NON) 621 75,439 Lannett Co., Inc. (NON) (S) 3,739 99,345 Medicines Co. (The) (NON) 1,987 74,989 Pacira Pharmaceuticals, Inc. (NON) 1,323 45,273 Prestige Brands Holdings, Inc. (NON) 870 41,995 Sucampo Pharmaceuticals, Inc. Class A (NON) 4,424 54,459 Supernus Pharmaceuticals, Inc. (NON) 3,490 86,308 TherapeuticsMD, Inc. (NON) 3,800 25,878 Professional services (1.3%) ICF International, Inc. (NON) 3,202 141,913 Navigant Consulting, Inc. (NON) 9,137 184,750 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 2,886 126,349 Semiconductors and semiconductor equipment (8.3%) Advanced Energy Industries, Inc. (NON) 4,532 214,454 Ambarella, Inc. (NON) (S) 1,112 81,854 CEVA, Inc. (NON) 5,300 185,871 Cirrus Logic, Inc. (NON) 1,259 66,916 Cypress Semiconductor Corp. (S) 6,657 80,949 FormFactor, Inc. (NON) 13,254 143,806 Inphi Corp. (NON) 1,280 55,693 Integrated Device Technology, Inc. (NON) 3,137 72,465 Lam Research Corp. (S) 1,116 105,696 Lattice Semiconductor Corp. (NON) 17,899 116,165 Maxim Integrated Products, Inc. 2,613 104,337 MaxLinear, Inc. Class A (NON) 5,625 114,019 Mellanox Technologies, Ltd. (Israel) (NON) 2,550 110,288 MKS Instruments, Inc. 1,801 89,564 Monolithic Power Systems, Inc. 826 66,493 ON Semiconductor Corp. (NON) 6,908 85,107 Power Integrations, Inc. 1,297 81,750 Semtech Corp. (NON) 913 25,317 Silicon Laboratories, Inc. (NON) 826 48,569 Skyworks Solutions, Inc. 1,332 101,418 Tessera Technologies, Inc. 2,617 100,597 Tower Semiconductor, Ltd. (Israel) (NON) (S) 9,630 146,183 Software (4.2%) Blackbaud, Inc. 1,359 90,156 Fortinet, Inc. (NON) 2,245 82,908 Gigamon, Inc. (NON) 1,258 68,938 Mentor Graphics Corp. 4,510 119,244 Paylocity Holding Corp. (NON) 1,292 57,442 Proofpoint, Inc. (NON) (S) 1,202 89,970 PROS Holdings, Inc. (NON) 5,095 115,198 QAD, Inc. Class A 2,530 56,621 ServiceNow, Inc. (NON) 1,040 82,316 TiVo Corp. (NON) 3,423 66,680 Tyler Technologies, Inc. (NON) 1,252 214,380 Zendesk, Inc. (NON) 1,758 53,988 Specialty retail (1.1%) American Eagle Outfitters, Inc. 5,845 104,392 Chico's FAS, Inc. 4,418 52,574 Michaels Cos., Inc. (The) (NON) 5,368 129,745 Technology hardware, storage, and peripherals (1.2%) NCR Corp. (NON) 4,743 152,677 Pure Storage, Inc. Class A (NON) (S) 6,160 83,468 Super Micro Computer, Inc. (NON) 3,795 88,689 Textiles, apparel, and luxury goods (1.8%) G-III Apparel Group, Ltd. (NON) 1,253 36,525 Hanesbrands, Inc. 7,645 193,036 Oxford Industries, Inc. 826 55,920 Perry Ellis International, Inc. (NON) 3,605 69,504 Steven Madden, Ltd. (NON) 1,479 51,114 Wolverine World Wide, Inc. 2,384 54,904 Thrifts and mortgage finance (2.1%) BofI Holding, Inc. (NON) (S) 3,490 78,176 Federal Agricultural Mortgage Corp. Class C 2,450 96,775 HomeStreet, Inc. (NON) 3,630 90,968 LendingTree, Inc. (NON) (S) 1,017 98,557 Meta Financial Group, Inc. 1,897 114,977 Radian Group, Inc. 4,716 63,902 Tobacco (0.4%) Vector Group, Ltd. (S) 4,446 95,716 Trading companies and distributors (0.3%) Beacon Roofing Supply, Inc. (NON) 1,983 83,425 Total common stocks (cost $22,425,965) INVESTMENT COMPANIES (2.1%) (a) Shares Value Fifth Street Finance Corp. 34,374 $199,713 Hercules Capital, Inc. 5,641 76,492 Medley Capital Corp. 7,514 57,332 PennantPark Investment Corp. 16,780 126,186 Solar Capital, Ltd. 4,886 100,261 Total investment companies (cost $539,725) SHORT-TERM INVESTMENTS (12.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (AFF) (d) 2,757,749 $2,757,749 Putnam Short Term Investment Fund 0.51% (AFF) 433,756 433,756 Total short-term investments (cost $3,191,505) TOTAL INVESTMENTS Total investments (cost $26,157,195) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $26,130,465. (b) The aggregate identified cost on a tax basis is $26,201,379, resulting in gross unrealized appreciation and depreciation of $3,369,344 and $594,190, respectively, or net unrealized appreciation of $2,775,154. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC ** $2,707,235 $12,886,278 $12,835,764 $9,197 $2,757,749 Putnam Short Term Investment Fund **** 186,767 8,872,748 8,625,759 1,655 433,756 Totals ** No management fees are charged to Putnam Cash Collateral Pool, LLC. **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,757,749, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,717,353. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,204,738 $— $— Consumer staples 840,485 — — Energy 576,336 — — Financials 4,472,939 — — Health care 3,960,948 — — Industrials 3,246,708 — — Information technology 6,202,858 — — Materials 1,568,960 — — Real estate 1,471,248 — — Telecommunication services 385,214 — — Utilities 294,610 — — Total common stocks — — Investment companies 559,984 — — Short-term investments 433,756 2,757,749 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
